Citation Nr: 1518339	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 50 percent disabling, for the period on appeal prior to August 31, 2010, for posttraumatic stress disorder.

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968, including service in the Republic of Vietnam.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision of the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge of the Board in the September 2010 VA Form 9, Substantive Appeal.  Thereafter, in December 2013 the Veteran withdrew his request for a hearing.

In a June 2012 RO rating decision, the Veteran was granted an evaluation of 100 percent disabling for PTSD, effective August 31, 2010.  As this represents a complete grant of the benefit sought, effective August 31, 2010, the issue has been recharacterized above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Although the Social Security Administration (SSA) found that the Veteran's disabilities were not severe enough to keep the Veteran from working, at a VA medical examination in October 2008 the Veteran was noted to have an inability to hold a job.  As such, the Board finds that the issue of entitlement to a TDIU for the period prior to August 31, 2010, is on appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

The issues of entitlement to service connection for bilateral hearing loss; entitlement to an evaluation in excess of 50 percent disabling, for the period on appeal prior to August 31, 2010, for posttraumatic stress disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77  . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for tinnitus.  Initially, the Board notes that the Veteran was exposed to loud noise in service.  He was awarded the Purple Heart for injuries sustained in service and the RO, in the November 2008 rating decision, conceded exposure to acoustic trauma in service.

The Veteran has reported that he has had constant tinnitus since service.  See, e.g., August 2008 VA Treatment Note and November 2009 Notice of Disagreement.

The Veteran was afforded a VA medical examination in October 2008.  The Veteran was noted to report that the tinnitus started sometime in the 1970's.  It was noted that the Veteran separated from service in 1968.  In an addendum, the examiner rendered the opinion that the Veteran's tinnitus was less likely as not related to active service based upon the report of the tinnitus beginning sometime in the 1970's.  

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A Veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question. 

Here, although the Veteran was noted to report at the examination that his tinnitus began in the 1970's, the Veteran has otherwise consistently reported that he has had ringing in the ears since service.  Weighing the Veteran's competent and credible assertions versus the VA examination, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107.

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.


ORDER

Service connection for tinnitus is granted.


REMAND

VA treatment records dated through February 2009 have been associated with the claims file.  Records dated through October 2008 have been received directly from VA while records dated to February 2009 were associated with the Veteran's SSA record.  In addition, a single treatment record dated in August 2010 and laboratory reports dated from February 2013 to November 2013 have been associated with the claims file.  The August 2010 record reports that the Veteran had been receiving outpatient mental health service through the Orlando VA Medical Center or Outpatient Clinic since October 2003.  As complete VA treatment records dated since February 2009 have not been obtained and associated with the claims file, the claims must be remanded for attempts to be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159.  

As noted above, it has been conceded that the Veteran was exposed to loud noise in service.  In October 2008 the Veteran was afforded a VA medical examination regarding his claim of entitlement to service connection for bilateral hearing loss.  The examination found that the Veteran had a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  In a subsequent addendum the examiner rendered the opinion that it seemed less likely as not that noise trauma in military service is the etiology of the Veteran's hearing loss.  The examiner based this opinion on the separation examination indicating normal hearing bilaterally at the frequencies tested.

However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the basis of the opinion was that no hearing loss was shown at separation, the claim is remanded for a new medical opinion.

Presently the Veteran does not meet the schedular criteria for assignment of a TDIU prior to August 31, 2010.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  After assigning an initial evaluation for the Veteran's tinnitus and readjudicating the issue of entitlement to service connection for bilateral hearing loss, if the Veteran does not meet the schedular criteria for assignment of a TDIU prior to August 31, 2010, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since February 2009.

2.  Thereafter, return the claims file to the examiner who performed the Veteran's examination in October 2008 so that an addendum to the earlier report may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA examination.  The claims file should be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, implement the grant of service connection for tinnitus and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If and only if the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) prior to August 31, 2010, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


